The opinion of the court was delivered by
Isham, J.
The writ in this case was served on the principal defendant, a resident of Ferrisburgh, in the county of Addison, by a deputy sheriff of the county of "Washington. The statute directs, “ that if the goods or estate of the principal defendant in “his own hands and possession are attached, the writ shall be “ served on the principal, defendant in the same manner as an ordi- “ nary writ of attachment, otherwise it shall be served as a writ of “ summons.”
If this process had been an ordinary writ of attachment or summons, this officer could not have made the service, as his precinct did not extend out of the county of Washington. A deputy sheriff of Washington county cannot serve a process in the county of Addison. As the officer in this case had no authority to serve an ordinary writ of attachment or summons in the county of Addison, so he had no authority to serve this writ; for it is a matter of express provision that one process shall be served in the same manner, as the other.
A different mode of service was directed under the act of 1835. The form of the process under that act, was different from that now required. In the service of that process, the statute directed that the same officer, who served the writ on the trustees, should also leave a copy with the principal debtor. The writ under that *100statute was not required to be served as ordinary writs of attachment or summons; it was sufficient that the principal debtor had notice of the pendency of the suit against the trustees. It was under this act, that the case of Corey v. Gale, 13 Vt. 639, was decided. That case, therefore, can have no application to our present statute, where the writ in form issues against the principal debtor as an attachment or summons, and is to be served in the same manner, and where he is made the principal party on the record. The service of this writ is, in this particular, essentially defective.
The objection taken to the plea is overruled, on the authority of the case of Gray v. Flowers, 24 Vt. 533.
Judgment affirmed.